 In the Matter of THE EVERETT AUTOMOTIVE JOBBERS ASSOCIATION,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT LODGE 69 (INDEPENDENT), PETITIONERIn the Matter of SNOHOMISH COUNTY AUTOMOBILE DEALERS AssocIA-TION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE 69 (INDEPENDENT), PETITIONERIn the Matter of R. E. NELSEN D/B/A EVERETT TRUCK SALES, EM-PLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTLODGE 69 (INDEPENDENT), PETITIONERIn the Matter of CRESCENT AUTOMOTIVE SERVICE, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE 69(INDEPENDENT), PETITIONERCases Nos. 19-RC-106 through 19-RC-109, respectively.DecidedJanuary 06,1919DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.'Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The business of the Employers :(a)The Everett Automotive Jobbers Association,Case No. 19-RC--106.The Jobbers Association is an unincorporated association of sixemployer-members engaged in the purchase and the wholesale andretail sale of automotive and truck parts, equipment, and accessories,The employer-members have franchises with various manufacturersof automotive parts.During the first 6-month period of 1948, theemployer-members collectively purchased parts and accessories valuedin excess of $299,000, of which 88 percent was manufactured outsidethe State.The employer-members received delivery of their pur-chases directly from the manufacturers outside the State or from themanufacturers' warehouse within the State, or from the Seattle office of1The petitions and otherformal papers were amended at the hearing to show the correctnames of the Employers.81 N. L. R. B., No. 51.304 THE EVERETTAUTOMOTIVEJOBBERS ASSOCIATION305the employer-member.During the same 6-month period, total salesmade by all employer-members exceeded $406,000.All sales weremade to local customers, a small percentage of which was to truckingcompanies having Interstate Commerce Commission permits.The totality of the employer members' operations clearly has animpact on interstate commerce, regardless of whether or not the Boardwould assert jurisdiction as to each employer-member were it beforethe Board individually.The employer-members, for the purposes ofthis proceeding, admit and we find, contrary to the contention of Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, AFL, Local 139, herein called the Intervenor,that the employer-members are engaged in commerce within the mean-ing of the National Labor Relations Act.2(b)Snohomish County Automobile Dealers Association,Case No,19-RC-107.The Dealers Association is an unincorporated associationof 18 employer-members, engaged in purchasing, selling, and servicingnew and used cars and/or trucks, parts, and accessories in and aroundEverett,Washington, under franchise with various automobile manu-facturers.During the first 6-month period of 1948, the employer-members collectively purchased new cars, parts, and accessories valuedin excess of $1,870,000, of which 95 percent was manufactured outsidethe State.All new cars were manufactured outside the State.De-liveries were made to the employer-members in Everett, Washington,either directly from the manufacturers' plants or from Seattle dis-tributing centers.During the same 6-month period, total sales of all employer-mem-bers exceeded $2,393,000.Sales were made to local customers andoccasionally to an out-of-State customer who came into the employer-member sales offices for delivery.A small percentage of sales andservices was made to customers whose cars, trucks, or products movein interstate commerce.The totality of the employer-members' operations clearly has animpact on interstate commerce, regardless of whether or not the Boardwould assert jurisdiction as to each employer-member were it beforethe Board individually.The employer-members, for the purposes ofthis proceeding, admit and we find, contrary to the contention of theIntervenor, that the employer-members are engaged in commercewithin the meaning of the Act.'(c)R. E. Nelson, d/b/a Everett Truck Sales,Case No. 19-RC-108.Nelsen is an individual engaged in the purchase, sale and service of7Matter of Edward Taubman,et al.,77N. L R.B. 846.$Matter of Liddon White TruckCompany,76 N. L. R. B. 1181;Matterof Bell-WymanCompany,79 N. L. R. B 1193, and cases cited therein. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational trucks, parts,and accessories in Everett,Washington,and vicinity.During the first 6-month period of 1948,Nelsen pur-chased trucks valued in excess of$100,000, all of which were manufac-tured outside the State.Deliveries to the Employer were made fromSeattle,Washington.During the same period,sales valued in excessof $200,000 were made within the State.An occasional sale was madeto an out-of-State customer who came into the Employer's shop fordelivery.This Employer furnishes emergency service and repairsto trucks engaged in interstate commerce.The Employer admits and we find, contrary to the contention of theIntervenor,that he is engaged in commerce within the meaning of theAct.4(d)CrescentAutomotive Service, Inc.,CaseNo. 19-RC-109.Crescent is a holding company, of which all the stock is owned inequal shares by three individuals,Arlie Gilliland,W. C. Hanson, andH. M. Hanson.These three individuals own, operate,and control aspartners,five business concerns;Motor Parts Exchange,CrescentAutoSupply,Crescent Motor Company,Crescent Automotive Serv-ice, and Crescent U-Drive.These five concerns are engaged in dif-ferent activities within the automotive field, such as buying andsellingWillys cars and jeeps, automotive parts, equipment and tiresupplies,and services and repairs.They are all located within oneblock, upon land in buildings owned and controlled by Crescent, andare interrelated and interdependent in their varied activities.Forthe first 6-month period of 1948, the total purchases of Crescent, in-cluding the five partnerships,were valued in excess of $200,000, ap-proximately 40 percent of which was purchased outside the State and90 percent of which was manufactured outside the State.Total salesfor the same 6-month period were valued in excess of $200,000,approxi-mately 11/2 percent of which was made outside the State.Crescent,including the five partnerships,admits,and we find, con-trary to the contention of the Intervenor,that it is engaged in com-merce within the meaning of the Act.2.The labor organizations named below claim to represent employ-ees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.5Footnote3, supra.Matter of Denver Truck Exchange Inc.,80 N. L. R. B. 179.5The Employer'smotion to dismiss the petitions upon the basis of the original decisionissued inMatter of Advance Pattern Company,79 N. L. R. B.209, is hereby denied for thereasons stated in a supplemental decision issued inMatter of Adtance Pattern Company,80 N. L.R. B. 29, in the same case. THE EVERETT AUTOMOTIVE JOBBERS ASSOCIATION3074.The appropriate units :(a)The Everett Automotive Jobbers Association,Case No. 19-RC-106.The Jobbers Association is an association of employer-membersformed for the purposes of collective bargaining.Representativesof the employer-members meet jointly to negotiate terms of collectivebargaining agreements.The Jobbers Association, as such, cannotsign contracts for its employer-members.After the joint negotia-tions, the respective employers sign identical agreements embodyingthe terms so negotiated.Under these circumstances, we find that theJobbers Association is an Employer within the meaning of the Actand that an association-wide unit is an appropriate bargaining unit 6for employees of employer-members of the Jobbers Association.We further find, in accordance with the agreement of the parties,that service station employees, motorcycle men, pick-up and deliverymen, washers and cleaners, greasers, sanders, polishers, tire repair-men, vulcanizers, retreaders, battery and tire servicemen, parts, tooland stockroom employees, parking lot, and garagemen of The EverettAutomotive Jobbers Association, excluding professional employees,guards, office employees, supervisors and all other employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.(b)Snohomish County Automobile Dealers Association,Case No.19-RC-107.The Dealers Association is an association formed forthe purposes of collective bargaining for its employer-members.Forapproximately the past 10 years the Dealers Association, as an asso-ciation, has bargained for and has entered into and signed collectivebargaining contracts covering the employees of its employer-members.Under these circumstances, we find, in accordance with the agreementof the parties, that the Dealers Association is an Employer within themeaning of the Act and that an association-wide unit is an appro-priate bargaining unit for employees of the employer-members of theDealers Association.We further find, in accordance with the agreement of the parties,that service station employees, motorcycle men, pick-up and deliverymen, washers and cleaners, greasers, sanders, polishers, tire repairmen,vulcanizers, retreaders, battery and tire servicemen, parts, tool andstockroom employees, parking lot and garagemen of Snos'homishCounty Automobile Dealers Association, excluding professional em-ployees, guards, office employees, supervisors and all other employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'Matter of RichardYoungCo., atal.,64 N. L. R. B.733, andMatter of Ward BakingCompany,78 N. L.R. B. 781.829595-50-vol. 81-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)R. E. Nelsen, d/b/a Everett Truck Sales,Case No. 19-RC-108.We find, in accordance with the substantial agreement of the parties,that service station employees, motorcycle men, pick-up and deliverymen, washers and cleaners, greasers, sanders, polishers, tire repair-men, vulcanizers, retreaders, battery and tire servicemen, parts, tooland stockroom employees, parking lot and garagemen of R. E. Nelsen,d/b/a Everett Truck Sales, excluding professional employees, guards,office employees, supervisors and all other employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.(d)Crescent Automotive Service, Inc.,Case No. 19-RC-109.Be-cause of the joint ownership, operation and control by the three in-dividuals named above, and the interrelated and interdependentactivities of their holding company and their five partnerships, we findthat these related concerns constitute a single Employer within themeaning of the Act.We further find, in accordance with the substantial agreement ofthe parties, that service station employees, motorcycle men, pick-upand delivery men, washers and cleaners, greasers, sanders, polishers,tire repairmen, vulcanizers, retreaders, battery and tire servicemen,parts, tool and stockroom employees, parking lot and garagemen ofCrescent Automotive Service, Inc., and its related partnerships (MotorParts Exchange, Crescent Auto Supply, Crescent Motor Company,Crescent Automotive Service, and Crescent U-Drive), excluding pro-fessional employees, guards, office employees, supervisors and all otheremployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Everett Automotive Job-bers Association, Snohomish County Automobile Dealers Association,R. E. Nelsen d/b/a Everett Truck Sales, and Crescent AutomotiveService, Inc., and its related partnerships (Motor Parts Exchange,Crescent Auto Supply, Crescent Motor Company, Crescent Automo-tive Service, and Crescent U-Drive), respectively, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the four units found appropriatein paragraph numbered 4, above, who were employed during the pay- THE EVERETT AUTOMOTIVE JOBBERS ASSOCIATION309roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for the purposes ofcollective bargaining, by International Association of Machinists, Dis-trictLodge 69 (Independent), or by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,Local 39, or by neither.?CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.°Any participantin the electiondirectedherein may,upon itsprompt request to, andapprovalthereof by,the RegionalDirector,have its name removed from the ballot.